204 F.2d 690
COMMISSIONER OF INTERNAL REVENUE,v.Arthur E. MORETON et al.
No. 4622.
United States Court of Appeals Tenth Circuit.
April 1, 1953.

On petition to review the decision of The Tax Court of the United States.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., and Charles W. Davis, Chief Counsel, and John M. Morawski, Sp. Atty., Bureau of Internal Revenue, Washington, D.C., for petitioner.
A. Calder Mackay and Adam Y. Bennion, Los Angeles, Cal., for respondents.
Before PHILLIPS, Chief Judge and PICKETT, Circuit Judge.


1
Petition to review dismissed pursuant to stipulation of parties.